DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This Office action consists of a restriction requirement (see paragraphs 5-16) and four election-of-species requirements (see paragraphs 17-26).
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Preliminary Amendment filed 29 May 2020, Applicant amended claims 2-16 and added fifteen new claims, i.e., claims 17-31.  Accordingly, claims 1-31 are pending.
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).  
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).  
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Specifically, restriction to one of the following two (2) inventions is required under 35 U.S.C. 121 and 35 U.S.C. 372 because, as explained infra, the group of inventions defined below is not so linked as to form a single general inventive concept (see PCT Rules 13.1 and 13.2):
Invention I	Claims 1-7, directed to a method for evaluating or selecting an agent for reducing sensory irritation caused by parabens; or
Invention II	Claims 8-31, directed to a method of reducing sensory irritation comprising administering sulforaphane or a glycoside thereof to a human whose skin is sensitive to parabens.
Inventions I and II do not relate to a single general inventive concept because no technical features are shared between the independent claim of Invention I (claim 1) and the independent claim of Invention II (claim 8).  Consequently, unity of invention is lacking a priori.  It is therefore appropriate to restrict examination to one of those two Inventions.  PCT Rules 13.1 and 13.2; see also MPEP § 1893.03(d).  
Pursuant to 37 CFR 1.499, applicant is advised that for a reply to this requirement to be complete, it must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
Election-of-Species Requirements
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
There are a total of four (4) election-of-species requirements set forth below.  All the following election-of-species requirements apply regardless of which invention (Invention I or II) is elected pursuant to the restriction requirement set forth supra.  This facilitates expedited examination of the non-elected Inventions, in the event that one or more of the non-elected Inventions qualifies for rejoinder at a later stage of examination.
First, Applicant is required under 35 U.S.C. 121 to elect one species of cell capable of expressing CES1 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claim 5, which recites the following species: normal human epidermal keratinoytes.  Applicant is cautioned that an election broadly directed to a class of cell (e.g., cells derived from human epidermal tissue, as recited in claim 4) will likely not be considered adequate.  An example of a proper election is as follows: “Applicant elects normal human epidermal keratinoytes as the species of cell capable of expressing CES1.”  Claims 1, 2, 4, 6, and 7 are generic regarding cells capable of expressing CES1.
Second, Applicant is required under 35 U.S.C. 121 to elect one species of paraben for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 2 and 4, which recites various species of paraben.  An example of a proper election is as follows: “Applicant elects methylparaben as the species of paraben.”  Currently, claims 1, 3, and 5-31 are generic regarding parabens.
Third, Applicant is required under 35 U.S.C. 121 to elect one species of plant or extract thereof for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claim 9, which recites the following species of plant: broccoli sprouts.  An example of a proper election is as follows: “Applicant elects broccoli sprouts as the species of plant or extract thereof.”  Currently, claims 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, and 30 are generic regarding plant or extract thereof.  The examiner notes that plants or extracts thereof are irrelevant to the claims of Invention I (claims 1-7) and, therefore, those claims have not been identified as generic.
Fourth, Applicant is required under 35 U.S.C. 121 to elect one of the following two mutually exclusive species recited in claims 10 and 11 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable: (A) the sulforaphane is comprised (e.g., blended) in a paraben-containing composition or (B) the sulforaphane is not comprised in a paraben-containing composition.  An example of a proper election is as follows: “Applicant elects Species (A), i.e., the sulforaphane is comprised in a paraben-containing composition.”  Currently, claims 8, 9, 14, 15, 20, 21, 26, and 27 are generic regarding the foregoing species.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of any claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is again reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday to Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday to Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
06 May 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611